CHEHARDY, Judge.
Defendant, Summa Management Corporation, appeals a district court decision in favor of plaintiff, Bandai America, Inc., for past-due monies for merchandise sold and delivered to the defendant.
The record reflects the plaintiff first requested service of process on the defendant through its registered agent for service of process at 3303 Severn Avenue in Metairie, Louisiana. When the return of the sheriff showed it was not served because the agent was unknown at that address, another service was attempted on that agent at 3400 16th Street in Metairie. Service was then ultimately made on a Summa Management Corporation employee.
No appearance was made by the defendant, and consequently a default judgment was taken by the plaintiff.
LSA-C.C.P. art. 1261 states that if there is no registered agent for a corporation due to death, resignation or removal, service of citation may be made at any place where the business of the corporation is regularly conducted by personal service on any employee of suitable age or discretion.
In Colonial Buick, Inc. v. Crescent Chemical Sales, Inc., 240 So.2d 567 (La.App. 4th Cir. 1970), this court reiterated that service of process must be attempted on the designated agent prior to service on one of the defendant’s employees. In the present case, because the record reflects such an attempt was made by the plaintiff, the later service on defendant’s employee was effective.
For the reasons assigned, the trial court judgment is affirmed.
AFFIRMED.